Exhibit 10.17(a)

Specimen

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

Director Restricted Stock Units Award Agreement

This Director Restricted Stock Units Award Agreement (consisting of this page
containing designations and the Director Restricted Stock Units Terms and
Conditions attached hereto or delivered concurrently herewith) (the “Agreement”)
evidences the grant by HORACE MANN EDUCATORS CORPORATION, a Delaware corporation
(the “Company”), to you of Restricted Stock Units (“Units”) under the 2010
Comprehensive Executive Compensation Plan (“Plan”). The Units are subject to the
terms and conditions of the Plan, which is incorporated herein by reference, and
this Agreement

Designations:

 

Grantee:

 

______________________(“Director” or “you”)

Grant Date:

 

______________________

Number of Units Granted:

 

    ______________________

Vesting Schedule:

 

100% of the Units shall vest and become nonforfeitable on the first anniversary
of the Grant Date (“Vesting Date”).

Settlement Date:

 

(check only one)

 

          No election to defer settlement of the Units has been made and the
Units shall be settled as soon as administratively practicable after the date
they are no longer subject to a substantial risk of forfeiture (whether before,
on or after the Vesting Date).

 

          A valid election to defer settlement of the Units has heretofore been
filed with the Company, and settlement shall be made in accordance with such
election, the terms of which are hereby incorporated herein.

The Units              include              do not include a right to Dividend
Equivalents, which shall become nonforfeitable and be settled at the same time
and manner as the Units to which they relate. The term “Units” includes any
Dividend Equivalents credited to Director’s Account.

Settlement: The Units, together with Units, if any, credited as a result of
Dividend Equivalents, will be settled by delivery of one share of the Company’s
Stock for each Unit being settled.

If Director ceases to be a director for any reason other than death prior to the
Vesting Date, the Units shall thereupon be forfeited immediately. In the event
of death prior to the Vesting Date, the Units shall become vested and settlement
shall be made in accordance with the paragraph checked above (under “Settlement
Date”). Notwithstanding the foregoing, in the event of a

 

1



--------------------------------------------------------------------------------

Change in Control prior to the Vesting Date, the units will fully vest and deem
to be settled immediately prior to CIC as other stock in the transaction.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized and Director has acknowledged the provisions
of this Agreement.

 

Acknowledged by Director

   

HORACE MANN EDUCATORS CORPORATION

 

   

By:

 

 

     

President & CEO

Print Name:

 

 

     

Date:

 

__________

     

Date

 

__________

Attachment: Restricted Stock Units Terms and Conditions

 

2



--------------------------------------------------------------------------------

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

DIRECTOR RESTRICTED STOCK UNITS

TERMS AND CONDITIONS

These Terms and Conditions apply to the Restricted Stock Units granted to
Director by the Company, including any Units resulting from Dividend Equivalents
or other Adjustments, as specified in the Restricted Stock Units Agreement of
which these Terms and Conditions form a part. Certain terms of the Units,
including the number of Units granted, vesting date(s) and settlement date, are
set forth on the preceding page.

1. General. By accepting the grant of the Units, Director agrees to be bound by
all of the terms and provisions of this Agreement and the Plan (as presently in
effect or as later amended), which are incorporated herein by reference, the
rules and regulations under the Plan adopted from time to time, and any
interpretations, decisions and determinations the Compensation Committee of the
Company’s Board of Directors (the “Committee”) may make from time to time. Terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this Agreement and
mandatory provisions of the Plan, the provisions of the Plan govern.

2. Account for Director. The Company shall maintain a bookkeeping account for
Director (the “Account”) reflecting the number of Units granted hereunder, and
adjusted for any Dividend Equivalents or other adjustments to the Units or any
settlement or forfeiture thereof.

3. Nontransferability and Other Limitations. Until Units become vested and
nonforfeitable, Director may not transfer Units or any rights hereunder to any
third party other than by will or the laws of descent and distribution, except
for transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 12.03 of the Plan. Sales of shares of Stock delivered
in settlement of Units will be subject to any Company policy regulating trading
by Directors. Additional events that could result in forfeiture or loss of the
Units, including but not limited termination for Cause, and Director’s status as
a general creditor of the Company are set forth in the Plan.

4. Dividend Equivalents and Adjustments.

(a) Dividend Equivalents. Dividend Equivalents will be credited on Units (other
than Units that, at the relevant record date, previously have been settled or
forfeited) and deemed reinvested in additional Units. Such crediting shall be as
follows, except that the Committee may, in its discretion, vary the manner of
crediting (for example, by crediting cash dividend equivalents rather than
additional Units for administrative convenience):

(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on Stock in the form of cash, then additional Units shall be credited to
Director’s Account in lieu of payment or crediting of cash dividend equivalents
equal to the number of Units credited to the Account as of the relevant record
date multiplied by the amount of cash paid per share in such dividend or
distribution divided by the Fair Market Value of a share of Stock at the payment
date for such dividend or distribution.

 

3



--------------------------------------------------------------------------------

(ii) Non-Stock Dividends. If the Company declares and pays a dividend or
distribution on Stock in the form of property other than shares of Stock, then a
number of additional Units shall be credited to Director’s Account as of the
payment date for such dividend or distribution equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
multiplied by the fair market value of such property actually paid as a dividend
or distribution on each outstanding share of Stock at such payment date, divided
by the Fair Market Value of a share of Stock at such payment date.

(iii) Stock Dividends and Splits. If the Company declares and pays a dividend or
distribution on Stock in the form of additional shares of Stock, or there occurs
a forward split of Stock, then a number of additional Units shall be credited to
Director’s Account as of the payment date for such dividend or distribution or
forward split equal to the number of Units credited to the Account as of the
record date for such dividend or distribution or split multiplied by the number
of additional shares of Stock actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Stock.

(b) Adjustments. The number of Units credited to Director’s Account shall be
appropriately adjusted in order to prevent dilution or enlargement of Director’s
rights with respect to Units or to reflect any changes in the number of
outstanding shares of Stock resulting from any event referred to in
Section 12.05 of the Plan or otherwise, in the discretion of the Committee.

7. Director Representations and Warranties Upon Settlement. As a condition to
the settlement of the Units, the Company may require Director to make any
representation or warranty to the Company as may be determined by the Committee
or by counsel to the Company to be appropriate or required by law or regulation.

8. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement, the Plan, and any deferral election relating to the Units constitute
the entire agreement between the parties with respect to the Units, and
supersede any prior agreements or understandings with respect to the Units. No
amendment or alteration of this Agreement which may impose any additional
obligation upon the Company shall be valid unless expressed in a written
instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Director with respect to the Units shall be valid unless
expressed in a written instrument executed by Director. Any amendment,
alteration, suspension or termination required by law or necessary to preserve
the tax status of the Units for the Director shall be deemed not to materially
impair the rights of the Director with respect to the Units.

(b) No Promise of Continued Service. The Units and the granting thereof shall
not constitute or be evidence of any agreement or understanding, express or
implied, that Director has a right to continue as a Director of the Company for
any period of time, or at any particular rate of compensation.

(c) Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and in accordance with applicable federal law.

 

4



--------------------------------------------------------------------------------

(d) Fractional Units and Shares. The number of Units credited to Director’s
Account shall include fractional Units calculated to at least two decimal
places, unless otherwise determined by the Committee. Upon settlement of the
Units Director shall be paid, in cash, an amount equal to the value of any
fractional share that would have otherwise been deliverable in settlement of
such Units.

(e) Mandatory Tax Withholding. Director will be responsible for all taxes that
may be due with respect to the Units. In the event the Company is required under
applicable law to withhold taxes of any type with respect to the Units, then,
unless other arrangements acceptable to the Company are made for the payment of
such withholding taxes, the Company will withhold a number of whole shares of
Stock having a value nearest to, but not exceeding the amount of such
withholding taxes and remit the withheld amount to the taxing authorities. Such
withholding shall reduce the Director’s Account balance to be delivered on
settlement of the Units.

(f) Unfunded Obligations. The grant of the Units and the maintenance of
Director’s Account shall be by means of bookkeeping entries on the books of the
Company and shall not create in Director any right to, or claim against any,
specific assets of the Company, nor result in the creation of any trust or
escrow account for Director. With respect to Director’s entitlement to any
distribution hereunder, Director shall be a general creditor of the Company.

(g) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the
General Counsel, and any notice to the Director shall be addressed to the
Director at Director’s address as then appearing in the records of the Company.

(h) No Shareholder Rights. Director and any Beneficiary shall not have any
rights with respect to shares of Stock (including voting rights) covered by this
Agreement prior to the settlement of the Units and distribution of the Stock
specified herein.

 

5